      Case 3:19-cr-30069-SMY Document 1 Filed 05/21/19 Page 1 of 2 Page ID #1


                                                                                        FILED
                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                                                                        MAr 2 1 20f9

UNITED STATES OF AMERICA,

                          Plaintiff,

vs.
                                                        CRIMINALNO.E^OO^Smy
LAJAVION D. RAMSEY,                                     Title 18, United States Code, Section
                                                        922(g)(1) and 924(d).

                                                        Title 28, United States Code, Section 2461(c).
                          Defendant.



                                              INDICTMENT


         THE GRAND JURY CHARGES:


                                                 COUNT 1


                              FELON IN POSSESSION OF A FIREARM


         On or about January 18, 2019, in St. Clair County, Illinois, within the Southern District of

Illinois,

                                        LAJAVION D. RAMSEY,

defendant herein, having previously been convicted of a felony punishable by imprisonment for a

term exceeding one year, namely: Aggravated Battery, on or about February 14, 2017, in Cause

Number 16-CF-09003, in St. Clair County Circuit Court, St. Clair County, Illinois, did knowingly

possess, in or affecting commerce, firearm, to wit: Remington, model: .380 caliber pistol, bearing

serial number RM013605C and Century Arms, model: 7.62x39mm rifle, bearing serial number

RAS47P003537, a Glock magazine loaded with .40 caliber ammunition, a drum magazine loaded

with .40 caliber ammunition, and two boxes of 9mm ammunition, in violation of Title 18, United

States Code, Section 922(g)(1).

                                           Forfeiture Allegation

            Upon conviction of the offense alleged in Count 1 of this Indictment,
Case 3:19-cr-30069-SMY Document 1 Filed 05/21/19 Page 2 of 2 Page ID #2
